$




                      ■4,4/    t*,wf$



7y>u                                    M        £.

-A ^ma/ / fL^4   -h           /A




                                                                     C_




                                                          .    '»■




                                            X




                                            01            3r£

                                        W
                                                  ■ — T3



                                            CO        :       :■
    o                                                                 M ill
                                          neopas
                                          12730 -
                                          US POSTAGE        $000,482

                                                    ijqp        i     D5
                                                       'z    DA 'Ml2250025




                              3^   5 u>




INMATE MAIL
              7B2O SS3 O 3"